Exhibit 10.30
 
CleanTech Biofuels
Municipal Solid Waste Processing
Project Execution Summary
Phase 1 Project
 
May 30, 2012
 
Introduction


CleanTech Biofuels (CTB) proposes a phased approach to implementing patented and
proven autoclave technology to process municipal solid waste (MSW).  Blaine
Street Partners transfer station in Gary, IN is one possible location for the
Phase 1 Project.  This technology has been successfully operating in Coffs
Harbour, Australia for over four years.  This phased approach will reduce risk,
accelerate project completion, and realize project benefits at the earliest
possible time.


The initial phase of this project will implement a single autoclave facility
integrated into an existing transfer station.  The CTB process will be capable
of processing 200 tons of unsorted MSW per day, when operated 24 hours per
day.  The CTB system will sterilize incoming MSW and separate the biomass
fraction from the recyclables.  Initially, the biomass fraction will be sold as
a renewable fuel, while recyclables will be sold into the market.


The initial phase of this project will provide CTB valuable operations training
and experience with the autoclave process, and provide the transfer with an
immediate cost reduction opportunity.  This phase will also allow CTB to
determine the amount of additional MSW capacity and corresponding power
generation or other conversion technology capacity that is desired for future
expansion.


Project Execution


The following project execution plan will ensure the project will achieve the
most advantageous results from the CTB process.


MSW Processing to Recover Biomass and Recyclables


 
1.
Front End Engineering – This engineering phase will define the infrastructure
required, locate utility tie-ins, locate existing and new structures, select
materials handling equipment, develop an equipment arrangement and provide a
cost estimate for the project. (See Front End Engineering Details below).



 
2.
Detailed Design – This engineering phase will complete the design and provide
construction documents to construct the project.  The transfer station owner and
CTB will work together to decide on the best facility construction strategy. CTB
will provide project management for the duration of the project.



 
3.
Procurement and Construction – CTB will provide the process equipment and
ancillary items needed to construct the project.  The actual CTB scope of supply
will be determined during the Front End Engineering phase of the project. Actual
construction will sub-contracted to others, and monitored by CTB.



 
4.
Checkout and Startup – CTB will supervise complete process inspection and
checkout of the system.  Upon completion of the inspection and checkout, CTB
will supervise the startup of the system.



 
 
 

--------------------------------------------------------------------------------

 
 
 
Front End Engineering Details


1.0
Front End Engineering Design Scope of Work



This project will integrate the CTB biomass recovery process at the existing
Total Disposal transfer station.  Drawings and documents produced in the Front
End Engineering package will be used to develop detailed design in the next
step.




1.1          Process Development
A process evaluation will be performed to determine the best process
configuration for quality, maintainability, cost, and revenue
generation.  Process alternatives and automation approaches for improving the
quality and cost of production will be evaluated.  This evaluation will finalize
the process design capacities for MSW input and biomass and recyclables
output.  The following process documents and drawings for the CTB system will be
provided:


Process Flow Diagram (PFD)
Piping & Instrumentation Diagram (P&ID)
General Arrangement
Equipment List
Instrument List


1.2
Architectural

 
None required



1.3           Structural
 
Develop preliminary design for structural steel and concrete supports required
for the Autoclave Process.  Develop preliminary building requirements.



1.4
Civil

 
Develop truck traffic flow pattern and associated roadwork required.



1.5
Mechanical

Preliminary drawings and specifications will be developed for process and
utility equipment.  This will include the following mechanical drawings and
documents:


Major equipment manufacturer evaluation & selection
Biomass storage sizing & configuration
Materials handling manufacturer evaluation & selection
Mechanical layout to integrate conveyors with equipment


1.6
Piping

The following piping drawings and documents will be developed:


Piping Specifications for all services
Piping Plan for Processing
Piping Plan for Utilities
Piping Elevations
Thermal Insulation Specification
 
 
 

--------------------------------------------------------------------------------

 
 
1.7
Electrical

The power requirements will be developed for the processing plant.  The
following drawings and documents will be included:
 
Motor List
Electrical One-Line Diagram


1.8
Instrumentation & Control

Process control requirements will be developed for the processing
plant.  Control system functional specification and design will not be included
in this engineering phase, but included in the detailed design
phase.  Instrumentation will be shown on the P&ID’s and Instrument List (See
Section 1.1).


1.9
Permits

 
CTB will work with the selected permitting consultant to provide technical
inputs required for permitting.



1.10
Site Visits and Project Reviews

This Front End Engineering phase does not included allowances for travel
expense.  Travel expense would be reimbursable.


1.11
Project Schedule

An overall project schedule will be developed.


1.13           Scope of Supply and Cost Estimate
A scope of supply and cost estimate for the facility will be developed.


2.0
Cost

 
The front end engineering scope of work will be completed for a lump sum price
of $150,000 payable per the following schedule:



$20,000                      Payable upon notice to proceed
$30,000                      Payable within 30 days after notice to proceed
$35,000                      Payable within 45 days after notice to proceed
$35,000                      Payable within 60 days after notice to proceed
$30,000                      Payable upon completion of Front End Engineering




Agreed and Accepted:




______________________________
D. Scott Fenton
President
Fenton Engineering International


______________________________
Date








______________________________
Edward P. Hennessey, President and CEO
CLEANTECH BIOFUELS, INC.


______________________________
Date

